Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Joule-Thompson valve, wherein the reduction device is configured to receive the liquid portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The recitation of “reduction device” in claim 4 is not considered to invoke 35 USC 112(f) because of the structure of Joule-Thompson valve.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a flow control to direct… to: “reflux cooling, and a second reflux of the demethanizer in the subcooler” which is considered indefinite as it is unclear what is being requires of this limitation.  It is unclear as claimed if the vapor portion is directed to providing cooling or providing as the reflux stream.  Additionally, no second reflux stream has been recited so it is unclear what is being required by this limitation.  For the purpose of examination, this limitation is interpreted that the 70 to 90% 

Claim 4 recites “a reduction device comprising a Joule-Thompson valve, wherein the reduction device is configured to receive the liquid portion and expand the liquid portion prior to the liquid portion being received by the demethanizer” which is considered indefinite.  In view of the enablement it is unclear how this could be present in the invention as the absorber operates at a lower pressure than the demethanizer.  For the purpose of examination, this limitation is interpreted that a reduction device that is a Joule-Thompson is used for providing a reflux to the demethanizer or absorber.

Claim 6 recites “wherein the flow control valve is configured to pass about 10% to about 30% of the vapor portion to provide cooling to the recycle stream” which is considered indefinite.  First, “the recycle stream” lacks antecedent basis in the claims.  Additionally, the claims already require that 60 to 90% of the stream is used for providing cooling as best understood.  For the purpose of examination, this limitation is interpreted that 10% to about 30% of the stream is used as a recycle stream.

Claim 7 recite “configured to pass about 10% to about 30% of the vapor portion to provide cooling to the absorber in the reflux condenser” which is considered indefinite.  First “reflux condenser” lack antecedent basis.  Additionally, the claims already require that 60 to 90% of the stream is used for providing cooling as best understood.  For the purpose of examination, this limitation is interpreted that about 10% to about 30% of the vapor portion is provided to cool the absorber as a reflux stream.

Claims 2-3 and 5 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6354105), hereinafter referred to as Lee and further in view of Santos (US PG Pub 20140345319), hereinafter referred to as Santos, and further in view of Martinez et al. (US PG Pub 20110067443), hereinafter referred to as Martinez.

With respect to claim 1, Lee teaches (Figure 4) natural gas liquid plant bolt-on unit, comprising:
an absorber (28a, used as an add-on when needed column 9, line 43-46) configured to condense an ethane content from an overhead gas stream from a demethanizer using a cold lean residue gas to produce a liquid portion and a vapor portion, wherein the demethanizer is configured to receive the liquid portion as a first reflux (absorber receives overhead 46a from demethanizer 28, Column 10, line 8-14 where would condense in part and produce a liquid stream that is passed to the pump and ultimately as 62b into 28 where it would act as a first reflux and a vapor stream 46, and further it would be understood 
a reflux exchanger (24a which cools stream 22, ultimately in part used as reflux) and a subcooler (26, which as describe with respect to figure 2 and the same stream being cooled provides subcooling of the vapor that passes through it, Column 6, lines 25-27, wherein the reflux exchanger and the subcooler are configured to receive the vapor portion and use the vapor portion to provide cooling within the reflux exchanger and the subcooler residue stream 46 is fed to 26 where it would provide cooling and then 24a, see figure 4, Column 10, lines 8-14), the vapor portion configured to direct to reflux cooling and a second reflux of the demethanizer in the subcooler (46 is used to provide cooling to 24a which includes the stream 22 used in part as reflux and to provide cooling to the stream 94 which is a higher reflux 44 on the demethanizer as seen in figure 4).


Lee does not teach the vapor portion is split where 70 to 90% of the vapor portion is directed to cooling.

Martinez teaches that an overhead vapor portion from an absorber (17, Figure 6) can be split such that a portion (43) is used for cooling and discharged (as in Lee) and a portion (44) is used as a reflux on the absorber (paragraph 26).  Martinez (Figure 2) further teaches that an overhead (39) split into a cooling stream (43) and a non-cooling stream (44) has a split of 10.9% in the non-cooling stream and the remaining 89.2% in the cooling stream (Table 2).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Martinez split the overhead of the absorber into two streams, one used for cooling (in the two heat exchangers) and the other being sent back to the absorber via the subcooler as a reflux stream since it has been shown that combining prior art elements to yield predictable results whereby providing the additional reflux would increase the separation and thus overall ethane recovery in the system.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Lee as modified does not teach wherein the split is controlled by a flow control valve.

Santos teaches that a split ratio of two streams can be adjusted and controlled using a flow control valve (paragraphs 101-102).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Santos to when having a split of two streams (the overhead of Lee’s absorber as modified) to have utilized in Lee a flow control valve since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a flow control valve would allow for active control of the split which would allow for more efficient operation of the system to be able to dynamically adjust the amount of cooling and reflux based on changes in system operation.

With respect to claim 2, Lee as modified teaches wherein the overhead gas is at a pressure between about 250 psig to about 350 psig (the overhead from the demethanizer of Lee is at 350 psia, Column 6, line 44, which is about 335 psig).



With respect to claim 5, Lee as modified teaches wherein the demethanizer is further configured to receive the liquid portion combined with a portion of a feed stream as the first reflux (a portion of the feed stream 42 is mixed with 62b as seen in the figure before 62b formed of the bottom liquid to form the overall first reflux).

With respect to claim 6, Lee as modified teaches wherein the flow control valve is configured to pass about 10% to about 30% of the vapor portion to provide cooling to the recycle stream (as 89.2% of the stream is used for cooling, 10.8% as modified would be sent back as reflux).

With respect to claim 7, Lee as modified teaches wherein the flow control valve is configured to pass about 10% to about 30% of the vapor portion to provide cooling to the absorber in the reflux condenser (as 89.2% of the stream is used for cooling, 10.8% as modified would be sent back as reflux via the subcooler).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Santos/Martinez and further in view of Gahier et al (US PG Pub 20140290307).


With respect to claim 3, Lee as modified teaches wherein the absorber and the reflux exchanger are fluidly coupled to a residue gas compressor and the demethanizer (24a and 28a are both fluidly connected as seen in the figure to 28, and the overhead 46 passes from 28a to the compressor to produce residue gas, Column 6, lines 33-36).

Lee does not teach wherein the natural gas liquid plant is configured to provide at least a 99% ethane recovery, but does teach that it is designed to achieve higher ethane recovery than existing facilities (Column 9, liens 35-41).

Gahier teaches that it is known to achieve a ethane recovery as greater than 99% (paragraph 174).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gahier to have operated Lee to achieve an ethane recovery of greater than 99% (as applicant appears to have placed no criticality on the range, indicating simply that it is at least 99%) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIAN M KING/             Primary Examiner, Art Unit 3763